24 So.3d 1278 (2009)
Ramon A. PICHARDO, M.D., Appellant,
v.
DEPARTMENT OF HEALTH, Appellee.
No. 1D09-4701.
District Court of Appeal of Florida, First District.
December 31, 2009.
Craig A. Brand of The Brand Law Firm, P.A., Orlando, for Appellant.
Ephraim Livingston, General Counsel, and Brittany Adams Long, Assistant General Counsel, Florida Department of Health, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of appellee's unopposed motion for temporary relinquishment of jurisdiction to vacate the final order, we hereby quash the final order and remand the cause for further proceedings.
PADOVANO, THOMAS, and ROBERTS, JJ., concur.